                                    UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF WISCONSIN


LAURIE HEUSS,

                       Plaintiff,
                                                             Case No. 20-cv-0843-bhl
        v.

CALIBER HOME LOANS INC., et al.,

                       Defendants.


                                    ORDER UNSEALING DOCUMENTS


        On April 12, 2021, Plaintiff’s counsel filed a declaration and exhibits in connection with his
response to the Court’s March 29, 2021 Order to Show Cause. (ECF No. 116.) Contrary to the Local
Rules, counsel filed the declaration and exhibits under seal, without seeking Court permission. On April
13, 2021, the Clerk of Court entered a notice of the filing error on the docket, informing counsel that the
Court would consider the documents to be publicly filed unless a separate motion to seal or restrict the
document was filed, as required by General Local Rule 79. The Clerk further directed counsel to file the
required motion to restrict or seal “immediately,” and referred him to the Court’s electronic case filing
manual.
        On April 22, 2021, counsel filed a motion to seal the exhibits attached to the declaration (ECF
No. 118) and stated that defendants had no objection to sealing the private information as long as they
had access to the exhibits. On that same day, the Court entered an order restricting the documents to
case participants and attorneys of record and requiring counsel to file and make available for public view
redacted versions of the documents on or before April 30, 2021. See General L.R. 79(d)(2) (requiring
that any motion to restrict access or seal include with public filing a version of the document that redacts
only those portions of the document that are subject to the restriction/sealing request). Counsel has
failed to comply with the Court’s order; no redacted versions of the restricted documents have been
filed. Accordingly, the Clerk of Court is DIRECTED to unseal the declaration and exhibits (ECF No.
116).
        Dated at Milwaukee, Wisconsin this 3rd day of May, 2021.


                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge
